DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2018/0231872 to Tahara et al. (“Tahara”).
 	Regarding claim 1, Tahara teaches an electronic apparatus comprising: 
a substrate (reference number 3 substrate, see paragraph [0032]); 
a housing that has opposing surfaces respectively opposing side surfaces of a pair of diagonal portions of the substrate, and encloses the substrate (with reference to Figures 2-3, the housing of the case, reference number 1, includes reference number 92 which encloses at least a portion of the substrate 3, reference number 92 is a portion of the housing that has opposing surfaces which oppose the side surfaces of the diagonal portions of the substrate 3 when the top and bottom part join together); and 
an adhesive positioned between the side surfaces of the pair of diagonal portions of the substrate and the opposing surfaces of the housing (the diagonal portions of the substrate are the corner portions of reference number 3 and the side surfaces of the diagonal portions can be the side of the corner portion that is facing up towards the lens in Figure 2. Adhesive, reference number 17, is between this side surface of the diagonal portions and the opposing surfaces of the housing, which is the portion of reference number 92 that contacts the substrate portion—the part of the upper unit that contacts lower unit, as shown in Figure 2, at diagonal corners).
 	Regarding claim 2, Tahara teaches the electronic apparatus according to claim 1, wherein the side surfaces of the pair of diagonal portions of the substrate respectively have at least two surfaces in different orientations (In Figure 2, the adhesive 17 is in between the diagonal corner portions of the substrate 3 and the opposing surface 92 as explained above. Further, the diagonal portions can include side surfaces with different orientations and still maintain the above.  The top and side of the corner of substrate 3 as shown in Figure 2 can be the two sides with different orientations and still the adhesive 17 is in between the diagonal portion of 3 and the opposing surface of 92).
 	Regarding claim 3, Tahara teaches the electronic apparatus according to claim 1, wherein the pair of diagonal portions of the substrate respectively have an arc shape (in Figure 2, the diagonal portions of the substrate 3 are shown to have a curved or arc shape).
	Regarding claim 10, Tahara teaches an imaging apparatus comprising: an imaging optical system (reference number 7 optical system including lens); an image sensor configured to convert an image of a subject imaged by the imaging optical system into an electric signal (reference number 5 image sensor); a substrate having a reference number 3); a housing that supports the imaging optical system, has opposing surfaces respectively opposing a pair of diagonal portions of the substrate, and encloses the substrate (with reference to Figures 2-3, the housing of the case, reference number 1, includes reference number 92 which encloses at least a portion of the substrate 3, reference number 92 is a portion of the housing that has opposing surfaces which oppose the side surfaces of the diagonal portions of the substrate 3 when the top and bottom part join together); and an adhesive positioned between side surfaces of the pair of diagonal portions of the substrate and the opposing surfaces of the housing (the diagonal portions of the substrate are the corner portions of reference number 3 and the side surfaces of the diagonal portions can be the side of the corner portion that is facing up towards the lens in Figure 2. Adhesive, reference number 17, is between this side surface of the diagonal portions and the opposing surfaces of the housing, which is the portion of reference number 92 that contacts the substrate portion—the part of the upper unit that contacts lower unit, as shown in Figure 2, at diagonal corners).
 	Regarding claim 11, Tahara teaches a mobile body equipped with an imaging apparatus that includes: an imaging optical system (reference number 7 optical system with lens); an image sensor configured to convert an image of a subject imaged by the imaging optical system into an electric signal (reference number 5 image sensor); a substrate having the image sensor mounted thereon (reference number 3 substrate); a housing that supports the imaging optical system, has opposing surfaces respectively opposing side surfaces of a pair of diagonal portions of the substrate, and encloses the substrate (with reference to Figures 2-3, the housing of the case, reference number 1, includes reference number 92 which encloses at least a portion of the substrate 3, reference number 92 is a portion of the housing that has opposing surfaces which oppose the side surfaces of the diagonal portions of the substrate 3 when the top and bottom part join together); and an adhesive positioned between the side surfaces of the pair of diagonal portions of the substrate and the opposing surfaces of the housing (the diagonal portions of the substrate are the corner portions of reference number 3 and the side surfaces of the diagonal portions can be the side of the corner portion that is facing up towards the lens in Figure 2. Adhesive, reference number 17, is between this side surface of the diagonal portions and the opposing surfaces of the housing, which is the portion of reference number 92 that contacts the substrate portion—the part of the upper unit that contacts lower unit, as shown in Figure 2, at diagonal corners).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara.
 	Regarding claim 4, Tahara teaches the electronic apparatus according to claim 1, but is silent on a gap between the side surface of the pair of diagonal portion of the substrate and the opposing surface of the housing is inconsistent: the gap is smaller at either end portion of a region in which the adhesive is positioned than at a middle 
	One of ordinary skill in the art would realize that a gap between the diagonal portion of the substrate and the opposing surface may be varied in many shapes and dimensions according to the designer’s choice and may be changed or varied due to many factors such as the shape or size of other parts are near the gap or the diagonal portion, or the particular function required for the gap.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tahara to vary the gap to either be smaller at the end portions or larger at the end portions than the middle portion in such a way to satisfy the design needs of the particular device.  
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        10-